Citation Nr: 1617591	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  08-23 038	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an initial compensable rating for bilateral hearing loss.

2. Entitlement to service connection for an acquired psychiatric disorder to include depression, but excluding posttraumatic stress disorder (PTSD) and schizophrenia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1974 to June 1976. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).  This decision assigned an initial noncompensable rating for the Veteran's bilateral hearing loss, and denied service connection for PTSD, depression, and schizophrenia.

In April 2010, a video conference was held before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file. 

In December 2010, the Board denied service connection for PTSD.  The Board also remanded the issues of service connection for an acquired psychiatric disorder other than PTSD and a higher initial rating for bilateral hearing loss.  In May 2012, the RO granted service connection for schizophrenia assigning a 50 percent evaluation.  Although the RO granted service connection for schizophrenia, because it was unclear whether the Veteran's claimed depressive symptoms were part of his service-connected schizophrenia or a distinct and separate disability, the Veteran's service connection claim for depression was remanded in April 2014, along with his claim of entitlement to a higher initial rating for hearing loss.  

In the April 2014 remand, the Board also identified what appeared to be a timely Notice of Disagreement (NOD) with the May 2012 decision assigning him an initial 50 percent rating for schizophrenia as the document identified as the NOD (a VA Form 21-526b-Veteran's Supplemental Claim for Compensation) had two date stamps (May 16, 2013 and May 24, 2013).  From further review of the record however, only the May 24, 2013 stamp appears to be a VA received stamp and more compelling to this timeliness issue is the fact that the associated documents submitted to the RO at the time including the relevant cover letter all contain the May 24, 2013 RO date stamp.  Following the Board remand of this issue, the AOJ issued the Veteran a November 2015 letter indicating that his NOD was untimely and citing the May 24, 2013 date stamp.  In this letter the Veteran was provided the opportunity to appeal the issue of the timeliness of his NOD.  As of the date of this decision, he has not expressed disagreement with this determination.  Thus, the May 2013 submission must be interpreted as a new claim for increase for the Veteran's service-connected schizophrenia and this matter along with the intertwined issue of entitlement to a total rating based on individual unemployability (claimed as being due to the service-connected schizophrenia) are REFERRED to the AOJ for all appropriate action.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1. During the appeal period, the Veteran had, at worst, Level III hearing loss in both ears. 

2. The Veteran has depressive symptoms that are part and parcel of his service-connected schizophrenia, and his depressive symptoms are rated in conjunction with that psychiatric disorder.  An acquired psychiatric disorder, separate and distinct from his service-connected schizophrenia, is not shown.



CONCLUSIONS OF LAW

1. The criteria for a compensable disability evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1, 4.3, 4.7, 4.85, 4.86 Diagnostic Code 6100 (2015).

2. The criteria for service connection for an acquired psychiatric disorder (excluding service-connected schizophrenia) are not met.   38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, Diagnostic Code 9201, 9434 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice must also identify evidence the VA will seek to provide for the Veteran, as well as any additional evidence the claimant is expected to provide to VA.  Id.  However, where the evidence demonstrates the Veteran had actual knowledge of the elements of his claim, failure to receive a VCAA notice letter is not prejudicial.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

VA has met all statutory and regulatory notice provisions set forth in the VCAA.  Prior to initial adjudication, a May 2006 letter satisfied the duty to notify provisions with regard to the Veteran's service connection claim for bilateral hearing loss and an acquired psychiatric disorder.  In so finding, the Board notes that the Veteran's hearing loss appeal arises from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As for the duty to assist, when the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Strict compliance, on the other hand, is not required.  See id.  VA's duty to assist also includes the procurement of, or the provision of assistance to the claimant in the procurement of service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, pursuant to McLendon v. Nicholson, when required to adequately adjudicate a claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  Such a medical examination is adequate when it describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  

A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  As such, although a review of the Veteran's claims file can be a tool to assist VA examiners, it is not required; an adequate examination can be based on accurate medical history offered by the Veteran and other objective observations and information.  Cf. id. at 303.  Moreover, where entitlement to compensation has already been established and entitlement to a higher disability rating is at issue, the present level of disability, not past medical history, is of primary concern, and a review of the claims file is not necessarily required to adjudicate the claim.  See id.; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Here, there are two prior Board remand decisions, one in December 2010, and another in April 2014.  The December 2010 remand decision requested a new examination because the Veteran had indicated at his April 2010 hearing that his hearing loss had worsened since his last VA examination.  The December 2010 remand also requested that the Veteran be afforded a VA psychiatric examination to determine the etiology of the Veteran's claimed psychiatric disabilities.  The April 2014 remand, noting that the Veteran's previous hearing examination was outdated, requested a new audiological examination and requested an addendum opinion as to whether there was a separate and distinct diagnosable depressive disorder as opposed to part and parcel of the Veteran's schizophrenia.

The AOJ substantially complied with both the December 2010 and April 2014 Board remand directives.  With regard to the December 2010 remand decision, the Board completed the requested VA examinations in January 2011, February 2011, August 2014, and September 2014.  These examinations were adequate collectively because they were based on an in-person examination of the Veteran, a thorough review of the claims file, and objective observations where appropriate; meanwhile they are substantially compliant with the Board remand directives because they provide all requested medical assessments and those assessments are supported by sufficient rationale.  

Additionally, for rating purposes, a prior VA hearing loss examination was conducted in September 2006.  Although that examiner did not indicate whether he reviewed the Veteran's claims file, his examination included a detailed statement from the Veteran documenting onset and functional loss, as well as the Veteran's objective audiogram and Maryland CNC speech discrimination results, both of which are used to rate hearing loss claims pursuant to 38 C.F.R. § 4.85.  Accordingly, this examination is also adequate for rating purposes and will be considered by the Board.

Finally, as noted above, the Veteran testified at a hearing before the undersigned in April 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties: (1) to fully explain the issues on appeal; and (2) to suggest the submission of evidence that may have been overlooked.  Here, the April 2010 hearing focused on the elements necessary to substantiate the Veteran's claims, and his testimony and the statements of his representative demonstrates that he had actual knowledge of the elements necessary to substantiate his claims.  See id; see also Procopio v. Shinseki, 26 Vet. App. 76 (2012).  Therefore, the Board has met its duty to assist pursuant to Bryant, as well as all other duties to notify and assist described above.

II. Standards Governing Evidentiary Analysis

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  See id.

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107(b); 38 C.F.R. §§ 3.102, 4.3.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  

Part III, below will discuss rules of law specific to increased rating claims for hearing loss and apply those laws to this Veteran's hearing loss, while Part IV will discuss rules of law specific to service connection claims for acquired psychiatric conditions and apply them to the Veteran's acquired psychiatric disorder claim.

III. Increased Rating Claim for Hearing Loss

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam). 

Additionally, the Board has a duty to consider all claims reasonably raised by the record and to assign the diagnostic code most favorable to the Veteran, and therefore must consider all relevant diagnostic codes, not just the diagnostic code currently assigned to the Veteran.  See Esteban v. Brown, 6 Vet. App. 259, 261   (1994); Fanning v. Brown, 4 Vet. App. 225, 228 (1993). 

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz .  38 C.F.R. § 4.85(d).  To rate the degree of disability for hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  § 4.85(h), Table VI.  The assignment of disability ratings for hearing impairment is derived from a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Ordinarily, the criteria for rating hearing impairment uses controlled speech discrimination tests (Maryland CNC Test) together with the results of puretone audiometry tests, as measured by an audiogram.  Unless the Veteran's audiogram results meet the criteria of an "exceptional pattern of hearing impairment" as described in 38 C.F.R. § 4.86, the Veteran's results on his audiogram and Maryland CNC Test are then charted on Table VI and VII.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs in either of the two following scenarios: (1) when the puretone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or (2) when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86 (emphasis added).  In such a case, only the Veteran's audiogram results are charted, and they are charted on Table VIA and VII.  Id. at § 4.85. Table VIA is also used where the VA examiner certifies that "the use of the [Maryland CNC Test] is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc."  Id.  

Table VI and Table VIA assign the Veteran a hearing loss level symbolized by a Roman numeral designation, from I to XI.  Id.  Once the Veteran's results are charted on either Table VI or Table VIA and assigned a corresponding Roman numeral, the Veteran is accorded a percentage evaluation for his hearing loss on the basis of the level (I-XI) indicated by his audiogram and/or Maryland CNC Test results.  Id.  However, aside from the foregoing objective test results, the Board must also consider the functional effects of hearing loss on the Veteran's life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

A. Evidence and Analysis

Over the course of this appeal the Veteran has received several VA examinations.  On the most recent authorized audiological evaluation in September 2014, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
25
40
LEFT
25
25
20
45
45

The average puretone threshold was 25 in the right ear and 34 in the left ear.  Speech audiometry, as measured by the Maryland CNC Test, revealed speech recognition ability of 92 percent in the right ear and 88 percent in the left ear. 


Prior to this, on the authorized audiological evaluation in January 2011, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
15
25
40
LEFT
30
30
20
40
40

The average puretone threshold was 25 in the right ear and 32.5 in the left ear.  The examiner did not provide Maryland CNC Test results because when it was administered the Veteran "provided limited response that the person on the recording had a 'funny accent.'"  The examiner found therefore, that speech discrimination test results were not appropriate for rating purposes.

Finally, on the authorized audiological evaluation in September 2006, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
35
25
35
LEFT
25
25
35
50
45

The average puretone threshold was 25 in the right ear and 34 in the left ear.  Speech audiometry, as measured by the Maryland CNC Test, revealed speech recognition ability of 80 percent in the right ear and 80 percent in the left ear. 

All three examiners took detailed statements regarding the history of the Veteran's hearing loss and the functional impact of his hearing loss.  The September 2014 examiner noted that the Veteran reported difficulty "picking out conversation when there is background noise."  The January 2011 VA examiner noted the same functional impact, with possible change in hearing sensitivity.  Likewise the September 2006 examiner noted that the Veteran reported that he sometimes could not hear what people are saying, and that words are garbled or he has the incorrect interpretation of words.  The Veteran did not report other functional loss at any of these examinations.

Moreover, a review of the Veteran's 2005-15 VA treatment records is not significant for many complaints of functional loss, although the Veteran was twice provided with hearing aids, once in June 2007 and again in July 2012.  In June 2007 the Veteran reported pain upon hearing loud noises, and difficulty understanding speech while it is noisy and from behind him.  He also reported dizziness and occasional balance problems in relation to his tinnitus; however, it is unclear that these symptoms are related to his hearing loss, no follow up care was scheduled, and these symptoms are not otherwise reported in the Veteran's 10 years of VA treatment records.  

Additionally, an audiogram and Maryland CNC Test were administered by the Oklahoma City VAMC in June 2007.  However it is unclear which results correspond with which ear, and what pure tone thresholds were used to complete the average pure tone threshold results.  Speech audiometry, as measured by the Maryland CNC Test, revealed speech recognition ability of 96 percent and 88 percent, but it is unclear which score corresponds with which ear.  

The Veteran's lay statements and hearing testimony regarding his hearing loss are absent for significant complaints of functional loss.  However, the Veteran's girlfriend of 14 years submitted a lay statement in May 2013 indicating that sometimes when she speaks to the Veteran he does not respond or just says "hmm" or "what."

Utilizing Table VI to rate the Veteran's September 2014 and September 2006 examination results reveals that puretone average thresholds of 0-41 with corresponding speech discrimination scores of 92-100 result in an assignment of Level I, while the same puretone average thresholds with speech discrimination score of 84-90 result in an assignment of Level II.  38 U.S.C.A. § 4.85(h), Table VI.  Accordingly, the Veteran's September 2014 examination results indicate Level I hearing loss in the right ear, and Level II hearing loss in the left ear.  Id.  Table VIII.  The Veteran's Level I and Level II hearing loss results in a noncompensable rating.  See id.

As for the Veteran's September 2006 examination results, puretone average thresholds of 0-41 with corresponding speech discrimination scores of 76-82 result in an assignment of Level III.  Id., Tables VI-VIII.  As such, the Veteran's September 2006 examination results indicate Level III hearing loss, due to the Veteran's particularly lower Maryland CNC Test scores.  As with Level I and II, Level III hearing loss results in a noncompensable rating.  See id., Table VIII.

Finally, consistent with the January 2011 VA examiner's certification that speech discrimination scores were inappropriate for rating the Veteran's hearing loss at that examination, applying Table VIA results in an assignment of Level I hearing loss in each ear on the basis of the Veteran's average puretone thresholds in the range of 0-41.  

As such, upon review of all of the Veteran's audiological examinations, the Board finds that the Veteran hearing loss is, at worst, Level III hearing loss and is noncompensable.  Accordingly, entitlement to an initial compensable rating for service-connected bilateral hearing loss is not warranted here.

B. Extraschedular Consideration

Certain exceptional or unusual circumstances may warrant remand to refer this claim for extraschedular consideration. 38 C.F.R. § 3.321(b) (1) (2015).  An exceptional can include such factors as marked interference with employment or frequent periods of hospitalization.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  However, ordinarily only the rating schedule will apply unless there are exceptional or unusual factors which would render application of it impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate; if the schedular evaluations are inadequate, the Board proceeds to the second step.  Id.  At the second step, the Board must determine whether the veteran's disability picture exhibits factors described by or related to the "governing norm[s]" set forth by 38 C.F.R. § 3.321(b)(1), the regulation under which extraschedular ratings are assigned.  Id.  Namely, those governing norms are "marked interference with employment" or "frequent periods of hospitalization."  See id.  If the veteran's disability picture exhibits these governing norms, the Board proceeds to the third step.  Id.  At the third and final step, the Board refers the veteran's claim to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, the veteran's disability picture requires the assignment of an extraschedular rating.  Id. 

With respect to the first step of the three part inquiry laid out in Thun v. Peake, 22 Vet App. 111 (2008), the evidence in this case does not show an exceptional disability picture such that the available schedular evaluation for the Veteran's service-connected hearing loss is inadequate.   Here, the Veteran complains of not always being able to interpret what people are saying and difficulty hearing with background noise.  A comparison between the level of severity and symptoms of the Veteran's hearing loss, and the established criteria found in the rating schedule for hearing loss demonstrates that the schedular ratings for each disability reasonably describe his hearing loss disability levels and symptoms.  Further, as indicated by 38 C.F.R. § 4.1 "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 

Moreover, the regulatory history of 38 C.F.R. §§ 4.85 and 4.86 indicates that the rating schedule contemplates such symptoms as functional loss, such as having difficulty hearing with background noise.  The rating criteria for hearing loss were last revised in May 1999, and these revisions were effective June 10, 1999. See 64 Fed. Reg. 25206 (May 11, 1999).  For this most recent revision of these hearing loss rating regulations, VA sought the assistance of the Veterans Health Administration (VHA) in developing rating criteria to address cases where speech discrimination tests might not fully reflect the severity of communicative functioning experienced by some veterans even with the use of hearing aids, particularly in the presence of any environmental noise.  VHA found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds, as the case with VA examinations, does not always reflect the extent of impairment experienced in the Veteran's day-to-day life.  Subsequently, the puretone threshold requirements for Levels I-XI in Table VIA considered the findings and recommendations of VHA with regard to day-to-day functional impairment and the presence of environmental noise.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real-life setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that this Veteran's functional impairment is the type of impairment contemplated by the current schedular rating criteria, and therefore consideration of 38 C.F.R. § 3.321(b)(1) is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this case does not present an exceptional circumstance under which extraschedular consideration is required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.

IV. Service Connection for an Acquired Psychiatric Disorder

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  For the first criterion of a service connection claim, a disability is considered current so long as it exists at the time the claim is filed or during the pendency of the appeal.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  

For mental health disorders, a VA examiner is required to assess the Veteran's diagnosis using the criteria contained in the Diagnostic And Statistical Manual Of Mental Disorders, (4th ed. 1994) (DSM-V).  See 38 C.F.R. § 4.125.  Given the significant overlap in the symptoms of disorders listed in the DSM-V, all mental health disorders including both depression and schizophrenia, are evaluated according to the General Rating Formula for Mental Disorders. § 4.130, Diagnostic Codes 9201, 9434.  Mental health disorders are rated for a variety of symptoms including suicidal ideation, depressed mood, anxiety, sleep impairment, and neglect of personal appearance and hygiene among other symptoms.  See id.

A. Evidence and Analysis

Here, a review of the Veteran's 2005-2015 Oklahoma City VAMC records reveals that the Veteran has routinely been prescribed medication for depression, but that he also has been consistently diagnosed with schizophrenia.  However, when the Veteran's claim was remanded to clarify the Veteran's precise mental health diagnoses, the only diagnosis provided by the February 2011 VA examiner, a psychiatrist, was schizophrenia.  

As discussed above the Veteran was later awarded service connection on the basis of this disorder in May 2012.  However, at the February 2011 examination the Veteran's mood was described as "depressed a little bit bored," with a restricted affect, anxiety, difficulty sleeping, and not eating well.  He also reported active auditory hallucinations, depression, and suicidal thoughts resulting in inpatient psychiatric treatment every 90 days, when he ran out of medication.  The examiner confirmed that the psychiatric diagnosis of his condition was interchanged between schizophrenia and schizoaffective disorder, explaining that those diagnoses reflect "his chronic condition for psychosis, depression, and suicidal thoughts."  She then diagnosed him with schizophrenia, paranoid type, chronic, an Axis-I disorder according to the DSM-V.  Her August 2014 addendum opinion further clarified: "in my opinion the Veteran's depression is part and parcel of his schizophrenia" and his "depressive symptoms . . . fit the negative symptoms of schizophrenia," according to the DSM-V.  This is consistent with the evaluation and rating of mental health disorders.  38 C.F.R. §§ 4.125, 4.130.  Moreover, the Veteran's reported depressive symptoms including difficulty sleeping, restricted affect, anxiety and depressed mood, are all contemplated by the rating criteria used to evaluate his service connected schizophrenia.

The record includes an April 2010 statement of the Veteran's sister, who is a clinical social worker and social work professor who has completed research and publications regarding psychiatric illnesses.  She indicated that her best assessment based on years of observation and interaction was that the Veteran had Axis I diagnoses of : schizophrenia, paranoid type; generalized anxiety disorder; episodes of major depression with some remaining symptoms; and PTSD was to be ruled out.  The Board certainly accords this statement some probative weight in that the Veteran's sister has a much greater degree of expertise in relation to psychiatric illnesses than the average lay person, and as such, her lay statement represents competent evidence of the Veteran's mental health symptoms.  However, a VA psychiatrist in February 2011 has found that only the Axis I diagnosis of schizophrenia is tenable and in an August 2014 addendum has found that the Veteran has depressive symptoms that are associated with his service-connected schizophrenia rather than identifying some separate and distinct acquired psychiatric disorder that is related to the Veteran's service or a service-connected disability.  Given the training and expertise of the VA examiner, the Board accords his statements regarding the appropriate diagnosis in this case to be of significant probative weight.  Further, as the Veteran's depressive symptoms are considered a part of his service-connected schizophrenia, any assigned disability rating would naturally encompass this symptomatology.  The Board therefore finds that service connection for any other acquired psychiatric disorder, other than schizophrenia for which service connection has already been established, is not warranted.  


ORDER

An initial compensable rating for bilateral hearing loss is denied.

Service connection for an acquired psychiatric disorder separate from service-connected schizophrenia is denied.




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


